Citation Nr: 1727343	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-21 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to additional Dependency and Indemnity Compensation (DIC) for adopted grandson C.W. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 1964 to February 1968. The Veteran died in January 1997. The Appellant claims as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 administrative decision, of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

As part of the Appellant's substantive appeal in August 2013 she requested a hearing before a Veterans Law Judge. However, in June 2016 correspondence Appellant notified the Board she no longer wished to have a hearing, as such the hearing request is therefore considered withdrawn. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appellant contends she is entitled to additional Dependency and Indemnity Compensation (DIC) for her adopted grandson C. W. The Board finds that additional development is required before the claim is decided. 

A statement of the case (SOC) was issued in June 2013. After issuance of the June 2013 SOC, the last RO adjudication of the claim, Appellant submitted additional relevant evidence.  In Appellant's August 2013 substantive appeal she reported that her grandson C.W. was residing in her home at the time of the Veteran's death in January 1997. See August 2013 VA Form 9 Appeal to Board of Veterans' Appeals. This additional relevant evidence has not yet been reviewed by the RO, and was received prior to the March 2015 certification of appeal to the Board. As such remand is warranted for AOJ consideration of the additional evidence received and issuance of a Supplemental Statement of the Case. See 38 C.F.R. §§ 19.31, 19.37 (2016). 

Accordingly, the case is REMANDED for the following action:

The RO must make an administrative decision regarding Appellant's entitlement to increased dependency benefits in light of the additional evidence and argument, and take any additional development action deemed warranted. If the determination remains unfavorable to Appellant, she and her representative, if any, should be furnished a supplemental statement of the case. Appellant and her representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



						(CONTINUTED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




